Citation Nr: 0032506	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  97-34 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for low back disability as 
secondary to the service-connected residuals of gunshot 
wounds, left ankle.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from June 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 1997, and a statement of 
the case was issued in December 1997.  The veteran's 
substantive appeal was received in December 1997.

In correspondence received in February 1998, the veteran 
indicated that he wished to cancel his scheduled (February 
23, 1998) personal RO hearing.


FINDING OF FACT

The evidence is in a state of equipoise on the question of 
whether the veteran's low back disorder is related to his 
service-connected residuals of gunshot wounds, left ankle.


CONCLUSION OF LAW

The veteran's low back disability is proximately due to or 
the result of his service-connected residuals of gunshot 
wounds, left ankle.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.310 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Additionally, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet.App. 439 (1995).

After reviewing the evidence of record, which includes a 
recent VA examination with an opinion of etiology, the Board 
finds that the RO has taken appropriate steps to develop the 
evidence and that no further assistance is required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, _____ (2000) (to be codified at 
38 U.S.C. § 5103A).

In an April 1954 rating decision, service connection was 
established for residuals of a gunshot wound to the left leg.  
The disability is currently described for rating purposes as 
residuals of gunshot wounds, left ankle, and is currently 
evaluated as 30 percent disabling.

In a September 1996 letter, the veteran's private physician, 
R. A., M.D., stated that the veteran's original gunshot wound 
caused him to have an abnormal gait.

A July 1997 VA spine examination reflected a diagnosis of 
mild degenerative joint disease of the lumbar spine, as well 
as lumbar myositis.  In an August 1997 addendum to the July 
1997 VA examination, the examiner stated that the veteran's 
low back disability was not related to his service-connected 
left ankle disability.  The examiner attributed the veteran's 
low back disability to the natural process of aging.

In a March 1998 letter, the veteran's physician, R. A., M.D., 
stated as follows:

This patient has been evaluated due to 
persistent pain in his back, legs, hips 
and knees.  He has previously had 
extensive evaluations and tests done in 
order to determine the extent of his 
problems and searching for a causal 
relationship between his Gunshot wound 
received while in the service and the 
persistent pain that he has in his low 
back, legs and knees.

We have previously described the extent 
of his Gunshot Wound and the severe 
residual damage that he has in the lower 
extremity.  The presence of this residual 
damage with an acquired foot drop has 
caused the patient to require an 
assistive device for walking.  Despite 
the use of this device the patient has a 
pronounced limp and an abnormal gait that 
is causing abnormal shearing forces in 
this patients back.  The patient had a 
diagnosis of Lumbosacral Discogenic 
Disease established but due to an absence 
of radicular pain he was reevaluated with 
an MRI of the Lumbosacral Spine that 
resulted in a normal test.  The bone scan 
showed increased tracer uptake in the 
Lumbosacral area, suggesting Degenerative 
Joint Disease.

This patient is definitely affected by a 
disabling condition or conditions, with a 
poor prognosis for recovery.  He has 
multiple areas of Myositis in his Low 
back area and multiple trigger points.  
There is evidence of Sacroilliac 
dysfunction with severe pain and 
stiffness of the sacroilliac joints and 
irradiation of the pain to the lower 
extremities.

The patient has shown some Degenerative 
Joint Disease but the extent of 
involvement does not sustain the idea 
that the natural process of aging has 
been causing all his ailments, and does 
not explain the pain in his extremities.

The fact that this patient has a severe 
limp that causes abnormal weight bearing 
helps explain the presence of multiple 
areas of Myositis, pain, limitation in 
motion and progressive disability that 
this patient has been exhibiting.  There 
is a natural process of aging that we 
cannot stop, and inevitably causes some 
deterioration in a patients functions.  
In view of this patients well documented 
history of a Gunshot wound with severe 
residual damage, we need to acknowledge 
that there is inevitably a large 
probability that the Gunshot wound is 
causally related to the severe pain and 
disability that this patient has.

The Board finds that the evidence is in a state of equipoise 
on the question of whether the veteran's low back disability 
is related to his service-connected left ankle disability.  
The veteran's private physician has worked with the veteran 
for a period of years and is well acquainted with his medical 
history.  He has provided a detailed rationale for his 
opinion that the veteran's low back disability is related to 
the service-connected left ankle disability.  On the other 
hand, the July 1997 VA examiner concluded that the veteran's 
low back disability was the result of the aging process, and 
was not related to the service-connected left ankle 
disability.  The Board finds that the competent medical 
evidence, positive and negative, is in relative equipoise on 
the issue of whether the veteran's low back disability is 
related to the service-connected left ankle disability.  A 
reasonable doubt thus exists as to the relationship of the 
veteran's low back disorder and a service-connected 
disability.  By law, such doubt must be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for a low back disability as 
secondary to the service-connected residuals of gunshot 
wounds, left ankle, is established.


ORDER


Service connection for low back disability secondary to the 
service-connected residuals of gunshot wounds, left ankle, is 
warranted.  The appeal is granted to this extent.



		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals



 

